MEMORANDUM **
Florica Georgescu appeals pro se the district court’s summary judgment for the *972defendant in her Title VII and defamation action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219-20 (9th Cir.1998), and we affirm.
The district court properly determined that res judicata barred Georgescu’s Title VII claims based on res judicata because she litigated those claims in a prior action against the same defendant. See Los Angeles Unified Sch. Dist. v. Los Angeles Branch NAACP, 714 F.2d 935, 939 (9th Cir.1983).
The district court properly granted summary judgment on Georgescu’s pre-February 21, 2001 defamation claims because they were barred by the statute of limitations. See Cal.Civ.Proc.Code § 340(c).
The district court properly granted summary judgment on Georgescu’s remaining defamation claims because they were either privileged or lacked evidentiary support. See Silberg v. Anderson, 50 Cal.3d 205, 266 CaLRptr. 638, 786 P.2d 365, 368-69 (Cal.1990).
We decline to review Georgescu’s RICO contention raised for the first time on appeal. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995).
We have not considered exhibits attached to Georgescu’s appellate brief that were not part of the district court record. See Fed. R.App. P. 10; Reddy v. Litton Indus., Inc., 912 F.2d 291, 293 n. 2 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.